FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30136

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00095-SPW

 v.
                                                 MEMORANDUM*
CHRISTOPHER BRADLEY CHASE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Christopher Bradley Chase appeals from the district court’s judgment and

challenges the 32-month sentence imposed following his guilty-plea conviction for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Chase’s
request for oral argument is denied.
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Chase contends that his sentence is substantively unreasonable in light of his

pre-sentencing rehabilitation and the minimal risk he believes he poses to the

public in view of his recovery. The court did not abuse its discretion in imposing

Chase’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The court

varied downward 14 months to account for Chase’s mitigating circumstances. The

below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

number and nature of the guns Chase obtained and the other circumstances of the

offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   16-30136